Title: Enclosure G: [Particular Statement of the Application of 5169 Dollars], 10 December 1793
From: Hamilton, Alexander,Nourse, Joseph
To: Speaker of the House of Representatives




  A Particular Statement of the Application of 5169 Dollars, Granted by an Act Making Certain Appropriations Therein Mentioned, Passed the 28th. of February, 1793, (Included in Appropriation of 1,589,044⁷²⁄₁₀₀ Dollars) for the Purpose of Discharging Such Demands on the United States, Not Otherwise Provided for, As Shall Have Been Ascertained and Admitted, in Due Course of Settlement, at the Treasury, and Which Are of a Nature, According to the Usage Thereof, to Require Payment in Specie.


  
  Dollars Cents


  Warrant No. 2510 dated March 2d. 1793, in favor of Samuel Baird, for laying off the Town of Vincennes and returning a plan of the same into the Office of the Secretary of the Western Territory, by whose direction the duty was performed.
  60.  


  Warrant No. 2514. dated March 2d. 1793, in favor of Robert Fenner, late Agent for settling the Accounts of the North Carolina Line, being the Amount of his Commissions on sundry payments made by him to the Officers of the late North Carolina Line, in the years 1782 and 1783.
  169. 5


  Warrant No. 2515. dated March 2d. 1793, in favor of Ashbel Steele, being for 5 Setts of Bills of Exchange No. 1672, 1825, 2031, 2648 and 2983 drawn by Francis Hopkinson Treasurer of Loans on the late Commissioners of the United States at Paris, for Interest due on Monies borrowed by said States, and which remained unpaid
  126.  


  Part of Warrant, No. 2518, dated March 4th. 1793, in favor of Samuel A. Otis, Secretary to the Senate of the United States, for compensation to his Clerks, during the recess of the Senate
  360.  


  Warrant, No. 2520, dated March 5th. 1793, in favor of John Steele, one of the Commissioners appointed to negociate a Treaty with the Southern Tribes of Indians, being a balance due to him on account of his pay as commissioner aforesaid, and for goods and provisions furnished for the Treaty
  206.75


  Part of Warrant, No. 2544, dated March 9th. 1793, in favor of Joseph Howell, Accountant to the department of War, in part for sundry contingent expences of his Office, from 1st. of July 1792, to 30th. of September following
  30.62


  Warrant, No. 2550, dated March 11th. 1793 in favor of John Lawrence being for 2nd. and 3rd. bills of a set of Exchange No. 1528, and for the 2d. and 4th. bills of Exchange of No. 2312, drawn by Francis Hopkinson, treasurer of loans, on the late Commissioners of the United States at Paris, for interest due on the Monies borrowed by the said States, and which remained unpaid
  30.  



  Warrant, No. 2568; dated March 14th. 1793, in favor of William Irvine, being for his expenses from the 1st. of December, 1792, to the 26th. of February, 1793, in going to and returning from Charleston, South Carolina, by direction of the Comptroller of the Treasury, for the purpose of explaining to the Commissioner of Loans at said place sundry parts of the forms and instructions transmitted for his direction from the Treasury, and which were misunderstood by him
  218.33


  Warrant, No. 2637, dated April 2d. 1793, in favor of Henry Kuhl, being for his Compensation from the 1st. of June, 1792, to the 31st. of March 1793, in examining Bills of Credit of the old emission, subscribed on loan at the Treasury, for the purpose of rejecting Counterfeits
  166.67


  Warrant No. 2683, dated April 10th. 1793, in favor of James Burnside, being for expenses in two Journies from Philadelphia to Trenton, relating to a Suit commenced by the United States against Thomas Fennimore
  11.70


  Part of Warrant No. 2699, dated April 16th. 1793, in favor of Alexander McComb, Agent for Udney Hay, Attorney for Return Jonathan Meigs and Job Greene legal Representatives of Christopher Greene, deceased, being in part for monies advanced by Simon Frazier, for the Use of certain Citizens of the United States, prisoners of war at Quebec, in the year 1776, including the Interest thereon, agreeably to a resolve of Congress of the 28th. of September, 1785, and an Act of the 14th. of January, 1793
  1.96


  Warrant, No. 2716, dated April 22d. 1793, in favor of William Simmons, Attorney for Henry Remsen, late Chief Clerk to the Secretary of State, being for the expenses of the said Remsen, incurred by the removal of Congress from New York to Philadelphia, allowed by Act of Congress of the 30th. of March 1791
  25.  


  Warrant, No. 2766, dated May 10th. 1793, in favor of John Fenno, for printing five hundred Copies of sundry communications made by the Secretary of the Treasury, to the House of Representatives of the United States, during the second Session of the second Congress, as also for 22 Reams of foolscap paper
  295.66


  Warrant, No. 2773, dated May 14th. 1793, in favor of George Taylor, Junior, being for 13 Seal Presses, purchased by him for the Territories of the United States, North-West and South of the Ohio, including Charges of transporting the same from Philadelphia to Pittsburg
  303.54


  Warrant No. 2883, dated June 25th. 1793, in favor of William Bradford, Esq. late Attorney General of Pennsylvania, being for his Council and Attorney’s Fees, on sundry suits commenced by him, on behalf of the United States, against sundry persons, in the years 1784, 1787 and 1788 on account of monies stated to be due from them
  151.40


  Part of Warrant, No. 2906, dated July 1st. 1793, in favor of Oliver Wolcott, Junr. Comptroller of the Treasury, being for his additional Salary, from the 1st. of April to the 30th. of June, 1793
  62.50


  Part of Warrant No. 2907, dated July 1st. 1793, in favor of Richard Harrison, Auditor of the Treasury, being for his additional Salary, from the 1st. of April to the 30th. of June 1793
  125.  


  Part of Warrant, No. 2909, dated July 1st. 1793, in favor of Joseph Nourse, Register of the Treasury, being for his additional Salary, from the 1st. of April to the 30th. of June 1793
  62.50


  Part of Warrant, No. 2911, dated July 1st. 1793, in favor of Tench Coxe, Commissioner of the Revenue, being for his additional Salary, from the 1st. of April to the 30th. of June, 1793
  125.  


  Part of Warrant, No. 2916, dated July 2d. 1793, in favor of John Beckley, Clerk of the House of Representatives, being part of his Clerks’ Salaries, from the 1st. of April, to the 30th. of June 1793
  172.50


  Part of Warrant, No. 2961, dated July 15th. 1793, in favor of John Kean, Agent for the President, Directors and Company of the Bank of the United States, Attornies for John Neufville, Commissioner of Loans for the State of South Carolina, being in part for the Salaries of sundry Clerks employed in the Office of the said Commissioner of Loans, from the 14th of October 1790, to the 30th. of September, 1792
  539.38


  Warrant No. 3061, dated August 19th. 1793, in favor of Jonathan Jackson, being for his expenses in going from Newbury Port to Wiscasset, on public business, in June 1793, by direction of the Secretary of the Treasury
  44.  


  Part of a Warrant, No. 3138, dated November 25th. 1793, in favor of Richard Harrison, Auditor of the Treasury, being for his additional Salary, from the 1st. of July, to the 30th. of Sept. 1793.
  125.  


  Part of Warrant, No. 3140, dated November 25th. 1793, in favor of John Kean, assignee of Oliver Wolcott, Junr. Comptroller of the Treasury, being for his additional Salary, from the 1st. of July to the 30th. of September, 1793
  62.50


  Part of Warrant, No. 3148, dated November, 27th. 1793, in favor of Tench Coxe, Commissioner of the Revenue, being for his additional Salary, from the 1st. of July to the 30th. of Sept. 1793.
  125.  


  Part of Warrant, No. 3161, dated November 28th. 1793, in favor of John Kean, Agent for John Beckley, Clerk of the House of Representatives, being for the Salary of his Clerks
  460.  


  Part of Warrant, No. 3165, dated November 28th. 1793, in favor of John Kean, Agent for Joseph Nourse, Register of the Treasury, being for his additional Salary, from the 1st. of July to the 30th. of September 1793
  62.50


  Warrant No. 3227, dated December 10th. 1793, in favor of Andrew Kennedy, Substitute of Nathaniel Rochester, Attorney for the Widow and Orphan Children of the late Colonel John Harding, being for the pensions of the said Widow and Orphans, from the 1st. of July 1792, to the 30th. of June, 1793, agreeably to an Act of Congress, of the 27th. of February, 1793
    450.  


  
  4,572.56


